Citation Nr: 1210146	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-30 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for prostate cancer as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran served during the Vietnam era, but his service did not include duty in or visitation to the Republic of Vietnam and he is not entitled to a presumption of herbicide (Agent Orange) exposure. 

2.  Prostate cancer, was not first diagnosed until many years after the Veteran's active duty and is not related in any way to such service, to include herbicide exposure.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in July 2008, the RO informed the Veteran of its duty to assist him in substantiating his claim for service for prostate cancer under the VCAA, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his claim.  Relevant in-service and post-service treatment reports are of record.  However the Veteran was not examined for the purpose of addressing his prostate cancer claim.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Indeed, as discussed in further detail below, the evidentiary record already contains a diagnosis of prostate cancer.  Thus, the Veteran's claim turns largely on the locations of his service, rather than on any medical question.  Moreover, there is no evidence that the prostate cancer is related to service.  Thus, an examination is not required here, even under the low threshold of McLendon.  

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  

Thus, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran seeks to establish service connection for prostate cancer on a presumptive basis due to his alleged exposure to herbicide agents during active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic diseases, such as cancer, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  Prostate Cancer is such a disease.  38 C.F.R. §3.309(e).

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a).  VA's General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic of Vietnam.  See VAOPGCPREC 27-97.  

Recent litigation has upheld VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

In this case, the Veteran did not serve in Vietnam, but instead contends that he was exposed to herbicides while stationed in Iwakuni, Japan between July 1968 and September 1969.  He asserts that his duties as an auto body mechanic included refurbishing jeeps and 5-ton trucks that had recently returned from Chu Lai, Vietnam where Agent Orange was sprayed.  The Veteran claims secondary contact from cleaning mud, dirt, and debris off the bottom of vehicles and canvas tops that were tinted reddish brown from the Agent Orange.  

In this case, the Veteran's DD 214 confirms his military occupational specialty as an auto body repairman and that he was stationed overseas for a little over a year.  His available service personnel records show that in August 1968 he was assigned to "MABS-15, MAG-15, 9thMAB" (Marine Air Base Squadron 15, Marine Air Group 15, 9th Marine Amphibious Brigade).  An entry from his service treatment records shows he was located in Iwakuni, Japan in May 1969.  

Also in support of his claim is a copy of a website article describing the activities of the Marine Fighter Attack Squadron-122 (VMFA-122).  In pertinent part the article notes that in September 1968 the VMFA-122 rotated to the Marine Corps Air Station (MCAS) in Iwakuni, Japan and later, in the summer of 1969, returned to the Marine Air Base in Chu Lai, Vietnam.  

However, in November 2008, the RO received a response from the service department, that there was no evidence to substantiate that the Veteran served in Vietnam and there were no records of exposure to Agent Orange/herbicides.  See VA Forms 3101.  

A formal finding regarding a lack of information showing the Veteran stepped foot in Vietnam and/or exposure to herbicides was made in March 2010.

Unfortunately, the Veteran's service, as reflected in the record, does not fall within the definition of "service in Vietnam" in that service records clearly indicate his foreign service was limited to Japan.  The presumption of service connection applies only to veterans who stepped foot in Vietnam.  Moreover, it does not extend to those who, for whatever reason, were in contact with equipment or personnel returning from Vietnam.  In a May 2009 memorandum to VA (a copy of which has been added to the claims folder) the U.S. Army and Joint Services Records Research Center (JSRRC), indicated that they could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See VA Adjudication Procedure Manual, M21-1MR Part IV.ii.2.C.10.m.  Extrapolating from this the Veteran's own claim of secondary exposure to herbicides via vehicles that were in Vietnam is too attenuated to establish actual herbicide exposure.  

Thus, there is no documentation that the Veteran was ever present in Vietnam or other direct proof of exposure.  Although he has been diagnosed with a disease listed at § 3.309(e) (prostate cancer), the Veteran is not entitled to the presumption that it was incurred in or aggravated by service on the basis of exposure to an herbicide agent during service in the Republic of Vietnam.  

Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet App 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As stated previously, the Veteran alleges that he was exposed to herbicides primarily from jeeps that he believes were contaminated with Agent Orange.  There is no official service department documentation, or any other objective evidence, to support his claim of herbicide exposure.  Therefore, his assertion without more, simply does not support the claim that he was, in fact, actually exposed to Agent Orange in service. 

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of prostate cancer, the Board notes that, in this case, service treatment records (STRs) fail to reveal any symptomatology suggestive of prostate cancer.  Furthermore, post-service treatment records show an initial diagnosis of prostate cancer in 2008, 37 years after his separation from active duty, which makes it impossible to grant presumptive service connection for manifestation of a chronic disability (i.e., malignant tumors) within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  

Although not a dispositive factor, the significant lapse in time between service and post-service diagnosis of prostate cancer may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no medical evidence linking the Veteran's prostate cancer to his military service decades earlier.  See Hickson v. West, 12 Vet. App. 247.  As a result, the Board finds that service connection for prostate cancer is not warranted.

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  As to his assertions that he developed prostate cancer due to military service, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his prostate cancer are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In this case, the Board has no reason to disbelieve the Veteran's statement that part of his duties required him to clean and service jeeps returning from Vietnam as such would be consistent with his duties as an auto body mechanic.  The problem is that the Board is unable to find that he was exposed to herbicides in performing such duties, because there is no evidence in the record that would tend to show that this was the case.  The Veteran has not offered an explanation for his assumption that the vehicles he serviced were in fact contaminated with Agent Orange or any other herbicide.  Rather, it appears that his contention with respect to purported exposure to herbicides in performing his military duties amounts to no more than speculation.  Because there is no evidence that the jeeps or trucks were contaminated with herbicide residue, the Board cannot find that the Veteran was exposed to herbicides in the discharge of his duties.  Thus, the Veteran's own opinion and theories about his claimed disability, to the extent they are to be accorded some probative value, are far outweighed by the evidence of record, particularly the lack of official service department documentation, or any other objective evidence, to support his claim of herbicide exposure.  

Therefore, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for prostate cancer is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


